Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 1, 2020. Claims 1-10 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamishita (US 2009/0275668 A1, published on Nov. 5, 2009) and Aguilar et al. (Immunology and Cell Biology (2004) 82, 539–546).
These claims are directed to a hepatitis B vaccine composition for spray-administration to nasal mucosa comprising (i) hepatitis B surface antigen (HBs antigen) and/or hepatitis B nucleocapsid antigen (HBc antigen), and (ii) a gel base material comprising carboxy vinyl polymer which is treated by adding an outside shearing force to add spray-performance.
Kamishita teaches an invention involving a sprayable gel-type skin/ mucosa-adhesive preparation comprising a gel formulation which contains an active pharmaceutical ingredient in a gel base material comprising a skin/mucosa-adhesive agent and an administration system comprising the preparation. See Abstract.
Kamishita teaches that the carboxy vinyl polymer which is used as an adhesive polymer in the invention means a water-soluble polymer obtained by the polymerization with an acrylic acid used as a main ingredient, and includes a conventional polymer, for example, Carbopol® (Noveon, USA), etc. The concentration of carboxy vinyl polymer used in the invention is generally about 0.1-2.0% (w/w). Gellan gum which is a polysaccharide produced by a microorganism, Sphingomonas elodea, is generally used in a variety of food, etc. Especially, low acetyl gellan gum whose trade name is Gelrite®, and so on are preferably used. The concentration of gellan gum used in the invention is generally about 0.1-2.0% (w/w). When carboxy vinyl polymer and gellan gum are used simultaneously and the formulation containing the two ingredients is sprayed and contacted with a nasal discharge (nasal mucus), the sensitivity of the nasal discharge 
Kamishita teaches that invention provides the above-mentioned administration system, wherein the mean particle size of the formulation sprayed is in the range between 10 μm and 100 μm (preferably between 50 μm and 100 μm). See e.g. [0041].  It teaches that by adding an outside shearing force (optionally adding viscosity modulating agent), the viscosity of the gel formulation is adjusted in the range between 50 mPa·s and 5000 mPa·s, the spray spreading-angle from the spray container is set in the range between 10° and 70°, and the spray spread is set in from uniformity through the periphery in order to meet the desired treatment. See e.g. [0043].
Accordingly, Kamishita teaches a nasal spray formulation comprising carboxy vinyl polymer for delivery of vaccines, including a hepatitis B vaccine, to nasal mucosal location. It teaches that such a formulation can make it possible for desired long stay of the vaccines in the nasal cavity. However, Kamishita is silent on if the hepatitis B vaccine comprises HBs antigen and/or HBc antigen.

Accordingly, teachings of Aguilar indicate that HBsAg and HBcAg are commonly used as the antigens of HBV vaccines at the time of invention and that nasal administration of HBV vaccine containing HBsAg and HBcAg are contemplated and studied.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 8771711 B2 in view of Kamishita and Aguilar cited in the art rejection above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a spray-able gel-type skin/mucosa-adhesive preparation for spray delivery to nasal cavity comprising an active pharmaceutical agent and carboxy vinyl polymer.  The only difference is that the instant claims further require that the active pharmaceutical agent be HBV vaccine comprising HBsAg and/or HBcAg. As indicated in the 103 rejection above, Kamishita and Aguilar combined make it obvious that the spray-able gel-type skin/mucosa-adhesive preparation of the patented claims can be used in delivery of HBV vaccines comprising HBsAg and/or HBcAg.
Accordingly, claims 1-10 are unpatentable over 1-12 of US Patent 8771711 B2.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648